Citation Nr: 0837099	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  96-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for claimed left and right knee 
disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from December 1970 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, and from April 1998 and May 2003 rating decisions 
of the San Diego, California, RO.  

In July 1995, the left knee § 1151 claim was adjudicated by 
the Oakland RO.  In an April 1998 rating decision, the San 
Diego RO denied compensation under § 1151 for a right knee 
disorder as secondary to a left knee disorder.  In June 2000, 
the Board remanded the claims to the RO for development.  In 
a May 2003 rating decision, the San Diego RO denied service 
connection for a psychiatric disorder. 

In January 2005, the Board remanded entitlement to service 
connection for a neck disorder, for a back disorder, and for 
a psychiatric disorder, and entitlement to compensation 
benefits under § 1151 for claimed left knee, right knee and 
back disorders.  The Board requested medical examinations and 
opinions.  Following that development, in January 2008 VA's 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) discussing the denial of service 
connection for neck, back, psychiatric disorders claimed due 
to active military service and for left knee, right knee, and 
neck disorders due to VA medical care.  

In a February 2008 letter to the Seattle, Washington, RO, the 
veteran indicated agreement with the denial of all claims 
except the left knee and the psychiatric disorder.  
Subsequently, the veteran's representative argued for service 
connection for a psychiatric disorder and for § 1151 
compensation for left and right knee disabilities.  The Board 
deems the veteran's and his representative's written 
communications to be a valid, timely withdrawal of the 
appeals for service connection for a neck disorder, a back 
disorder, and compensation under § 1151 for claimed back 
disorders.  See 38 C.F.R. § 20.204.  The appeal for service 
connection for a psychiatric disorder and § 1151 compensation 
for both knees remains viable.

In November 1996 the veteran requested a hearing.  The RO 
notified the veteran that a hearing was scheduled for 
February 2007.  The veteran failed to report for the hearing, 
although the notification letter has not been returned by the 
United States Postal Service as undeliverable.  The veteran 
has not explained his failure to report nor has he requested 
rescheduling of the hearing.  Therefore, the Board deems that 
hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(2007).  In October 1998, the veteran requested two hearings; 
however, in April 1999, he withdrew those requests.  


FINDINGS OF FACT

1.  The veteran's enlistment examination report does not note 
any relevant preexisting mental disability and reflects that 
he was psychiatrically normal.

2.  Neither the veteran's report of a preservice mental 
hospitalization nor post service medical opinions based on 
the veteran's reported history of preservice mental problems 
constitutes clear and unmistakable evidence that the current 
Axis I mental disorders preexisted active service.

3.  The veteran was sound at the time of entry into active 
service.

4.  Psychotic disorder, NOS; intermittent explosive disorder; 
and, obsessive-compulsive disorder are linked by competent 
medical evidence to active service.  

5.  The veteran underwent VA surgery for a left knee disorder 
in July 1977.

6.  The medical evidence attributes any current residual of 
VA surgery on the left knee to the necessary consequences of 
VA surgery.  

7.  The right knee disability is not related to active 
service nor has the veteran so alleged, and has not been 
attributed by medical evidence to any VA hospitalization, 
medical or surgical treatment. 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
psychotic disorder, NOS; intermittent explosive disorder; 
and, obsessive-compulsive disorder were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  The requirements for disability benefits for either the 
left or right knee as a result of VA medical treatment under 
the provisions of 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.159, 3.358, 3.800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to service connection for a psychiatric 
disorder, the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  With respect to the § 1151 claims, 
however, VA must inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable decision that is the 
basis of this appeal had been decided and appealed prior to 
the enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

A content-complying notice was sent to the veteran in October 
2007.  Subsequently, VA issued a supplemental statement of 
the case (SSOC) in January 2008.  Any timing error created by 
untimely notice has been remedied by proper subsequent VA 
process.  Id.

VA also has a duty to assist the claimant in the development 
of the § 1151 claims.  This duty includes assisting the 
claimant in obtaining all pertinent records and providing an 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all pertinent VA reports.  The claimant was afforded a VA 
medical examination in January 2007.  Neither the claimant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Psychiatric Disorder

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007). 

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509. 

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  "Direct" service connection may be 
granted for any disease not diagnosed initially until after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as psychosis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The first issue for resolution is whether the veteran was 
"sound" at entry into active military service on December 
9, 1970.  The relevant statute, 38 U.S.C.A. § 1111, provides:

     For the purposes of section 1110 of this title, 
every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and 
enrollment and was not aggravated by such service. 

The veteran's service treatment records (STRs) reflect that 
he underwent an enlistment examination in December 1970.  He 
completed a medical history questionnaire on which he 
indicated in his own words that he was in "excellent" 
health.  He checked "no" to history of depression or 
excessive worry, "no" to history of nervous trouble of any 
sort, "no" to any other psychiatric-related history, and 
"no" to history of drug or narcotic habit.  He checked 
"yes" to history of broken bones and annotated "broken 
wrist."  He reported that he had been hospitalized in a 
mental hospital or sanatorium in Chula Vista for "family 
reasons."  The physician found the veteran to be 
psychiatrically normal, noted "Recovery fx wrist," and 
cleared the veteran for induction/enlistment.

The significance of the enlistment examination report is that 
no relevant "defects, infirmities, or disorders" were noted 
at entry and clearly indicates that the veteran was 
psychiatrically "normal," even though he reported a 
previous mental hospitalization.  The next question in 
determining whether the veteran was sound at entry is whether 
"clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service."  To make this 
determination, all the evidence of record may be considered. 

An April 1971 discharge examination report finds the veteran 
to be "abnormal" psychiatrically and refers the reader to a 
psychiatric report.  

An April 1971 Army psychiatric report reflects that prior to 
active service, the veteran had a prolonged history of 
psychedelic and opiate drug use.  The report concludes that 
the veteran presented himself as "weak, nervous, inflexible, 
and totally unable to adjust to being away from his family, 
especially his mother."  The report also notes that the 
veteran was currently "free of psychotic manifestation..."  
The diagnoses offered were immature personality with passive 
dependent features; and, drug dependence, NOS (not otherwise 
specified). 

In April 1971, the veteran completed another medical history 
questionnaire on which he indicated in his own words that he 
was in "good" health.  He checked "yes" to frequent 
trouble sleeping, "no" to history of depression or 
excessive worry, "no" to history of nervous trouble of any 
sort, "no" to any other psychiatric-related history, and 
"yes" to history of any drug or narcotic habit.  The 
examiner made no comment on the questionnaire.

Post-service VA and other medical records show treatment for 
Axis I psychiatric disorders, diagnosed variously as 
intermittent explosive disorder, psychosis with panic 
disorder, bipolar disorder or schizophrenia, in addition to 
polysubstance abuse and Axis II personality disorders, such 
as antisocial personality disorder.

According to a November 2007 VA mental disorders examination 
report, the Axis I diagnoses were: psychotic disorder, NOS; 
intermittent explosive disorder, onset 1963; polysubstance 
abuse, in full sustained remission, by history; and, 
obsessive-compulsive disorder.  An Axis II diagnosis of 
antisocial personality disorder was also given.  

The examining psychiatrist clarified that the psychotic 
disorder arose in 1963 and that the veteran alleged that 
obsessive compulsive disorder symptoms arose in 1963.  The 
examiner stated, "All psychiatric conditions in this report 
are EPTE [existing prior to entry] and not service related."  
The examiner also opined that all psychiatric conditions were 
not aggravated by active service.  Finally, the examiner 
found the veteran to be an unreliable historian.  

The above medical evidence strongly suggests that a 
psychiatric disability existed prior to active service.  
However, because the enlistment examination does not note any 
such disability, the law requires evidence that "clearly and 
unmistakably" demonstrates that the injury or disease pre-
existed active service.  The evidence is not that strong.  No 
pre-service document evidencing a psychiatric diagnosis, 
which would conclusively establish pre-existence, has been 
submitted.  Each report that concludes that a mental disorder 
pre-existed active service appears to be based on the 
veteran's reported history.  The veteran is incompetent to 
provide his own medical diagnosis or to fix the date on onset 
of a diagnosed mental disorder and the recent VA examining 
psychiatrist specifically and clearly stated that the veteran 
is not a reliable historian.  Thus, the medical conclusions 
are debatable.

Because the examiner at entry clearly found the veteran to be 
psychiatrically normal and because the medical evidence that 
concludes that a psychiatric disorder pre-existed active 
service is debatable, the Board cannot conclude that the 
evidence "clearly and unmistakably" demonstrates that any 
current mental disease pre-existed active service.  
Therefore, the presumption of soundness at entry is intact.  
It has not been successfully rebutted.  The veteran was sound 
at entry.  The next issue is service connection. 

As noted above, VA mental disorders compensation examination 
report offers Axis I diagnosis of: psychotic disorder, NOS; 
intermittent explosive disorder, onset 1963; and, obsessive-
compulsive disorder.  While the VA psychiatrist felt that 
each of these psychiatric diagnoses arose in 1963, because 
the evidence for that conclusion does not rise to the level 
of clear and unmistakable evidence, the Board must resolve 
any further doubt on the issue in favor of the veteran and 
find that they arose no earlier than active service.  

With respect to the diagnosis of polysubstance abuse, because 
this disorder is in full, sustained remission and because 
compensation for abuse of alcohol and drugs is barred by 
38 U.S.C.A. § 1110, service connection for that disorder is 
not available, as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law).  

After considering all the evidence of record, the Board finds 
that it is in relative balance.  The Axis I mental disorders 
are shown to have arisen during, or are otherwise due to 
active military service.  The benefit of the doubt doctrine 
must therefore be applied and service connection for 
psychotic disorder, NOS; intermittent explosive disorder; 
and, obsessive-compulsive disorder must be granted.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

38 U.S.C.A. § 1151 Claim for the Knees 

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left knee as a result of VA 
surgery and hospitalization in July 1977.  He also seeks 
compensation for disability of the right knee claiming that 
this is due to, or the result of, his left knee disability.

In July 1977, VA performed surgery to repair the non-service-
connected left knee.  Two fixation screws were implanted in 
the knee structure.  The veteran reported continued pain on 
walking and standing.  He denied a further injury to the left 
knee.

A July 1991 VA examination report confirms an open arthrotomy 
on the right knee at the Alvarado Hospital in San Diego for 
the removal of a torn meniscus.  

July 1999 VA X-rays show osteoarthritis of the left knee.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress to require a showing 
of negligence for recovery under § 1151.  However, in a 
precedent opinion, VA's General Counsel held that all claims 
for benefits under 38 U.S.C.A. § 1151, filed before October 
1, 1997, must be adjudicated under the code provisions as 
they existed prior to that date.  See VAOPGCPREC 40-97.

The veteran requested § 1151 compensation in May 1995 and at 
later times.  Under 38 U.S.C.A. § 1151 applicable to claims 
filed prior to October 1, 1997, a claimant must merely 
establish that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 38 
C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized, or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).

§ 3.358(c)(1) provides that "[i]t will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  § 3.358(c)(3) 
provides that [c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

The veteran has consistently attributed his additional left 
knee disability to the two screws that were placed in his 
left knee during his 1977 VA surgery and never removed.  He 
has indicated that physicians have opined that the screws 
should have been removed long ago.  In a January 1991 
statement, the veteran said that he was advised by a Dr. T., 
that the screws in his left knee should have been removed 
after a year and served no useful purpose.  An October 1980 
medical report shows the treating physician at that time to 
be Dr. Louis C. Towne of the Alvarado Medical Center in San 
Diego.  A VA examination in July 1991 identifies Dr. T., as a 
physician who performed surgery on the veteran's right knee.

In June 2000, the Board remanded the case for development.  
In January 2005, the Board again remanded the case, finding 
that the June 2000 remand instructions remained unsatisfied.  

The remand requirements were satisfied in November 2007 when 
a VA physician examined the left knee and offered a medical 
opinion.  The physician stated, "However, it would appear 
that condition of the veteran's left knee is a 'necessary 
consequence' of VA medical treatment, including 
hospitalization and surgery.  The condition of his left knee 
would not appear to be the result of natural progression of 
the condition of the knee."

No other competent medical evidence on the issue has been 
submitted.  While the veteran has provided lay assertions, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for 38 U.S.C.A. § 1151 compensation for the left knee is 
therefore denied. 

With respect to the right knee, the veteran has claimed that 
the right knee is secondary to the left knee.  In November 
2007, the VA examining physician found significant right knee 
disability, but also found no relationship between the right 
knee and the left knee surgery performed in July 1977.  
Moreover, assuming arguendo that the left knee aggravates the 
right knee, because the left knee disability is not service-
connected or attributed to VA surgery, the claim fails.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for 38 U.S.C.A. § 1151 compensation for the right knee is 
denied. 


ORDER

Service connection for psychotic disorder, NOS; intermittent 
explosive disorder; and, obsessive-compulsive disorder is 
granted. 

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for claimed left and right knee disorders is denied.



______________________________________________
A, BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


